POLLOCK, J.
Epitomized Opinion
First Publication of this Opinion
«Construction Co. built for Knott, under a verbal contract, an apartment house and garage. After the completion of the building, Knott sued Construction Co. in Mahoning Common Pleas, to recover money and notes which they claim was paid in excess of the *186contract price. The Construction Co. counter claimed, claiming1 that a balance was still due them. Both parties admitted that it was a cost plus contract, but differed as to the amount to be paid. Knott called as witnesses, two experts who testified as to the reasonable cost of constructing1 these buildings under the plans and specifications over the objection of defendant. The admission of this evidence is assigned as error. Judgement was rendered for the Construction Co. In affirming- the judgment, the Court of Appeals held:
Attorneys — Moore, Barnum & Hammond, for Knott; J. W. Powers and J. B. Morgan, for Construction Co.; all of Youngstown.
3. “We think the rule is well established that where the agreement is admitted by both parties and it is also admitted that a contract price was fixed, but there is a dispute as to what the price was, expert testimony as to the reasonable cost of construction can be introduced. This is done on the theory of probability; that is, parties contracting, probably contract with reference to what is reasonable in performing work and furnishing material. The value of this testimony would depend very much, or rather the assistance in determining the question, where one party as-seits.one price and the other party another price, on what the reasonable testimony would show the price should be.”